       Case 2:19-ad-00129-VAP Document 3 Filed 05/31/19 Page 1 of 2 Page ID #:4



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   In the Disciplinary Matter of            ) CASE NO. 19-ad-00129-VAP
                                              )
12                                            )
                                              )
13   Matthew Charles Elstein                  ) ORDER OF SUSPENSION
                                              )
14                                            )
                                              )
15   California State Bar No. 174400          )
                                              )
16                                            )
17         On April 18, 2019, the Court issued an Order to Show Cause why
18   Respondent Matthew Charles Elstein should not be suspended from the Bar of this
19   Court pursuant to Local Rule 83-2, as a result of the State Bar of California placing
20   him in involuntary inactive status effective March 1, 2019. Respondent filed a
21   written response to the Order to Show Cause on May 21, 2019. The response does
22   not contest the imposition of reciprocal discipline.
23         IT IS THEREFORE ORDERED that Respondent is hereby suspended from
24   the practice of law in this Court pursuant to Local Rule 83-3.2.1.
25         As provided by Local Rule 83-3.2.4, the attorney suspended by this Order
26   will be reinstated to the Bar of this Court upon proof of his reinstatement as an
27   active member in good standing with the State Bar of California.
28
       Case 2:19-ad-00129-VAP Document 3 Filed 05/31/19 Page 2 of 2 Page ID #:5



 1         An attorney registered to use the Court’s Electronic Case Filing System

 2   (ECF) who is suspended by this Court will not have access to file documents

 3   electronically until the attorney is reinstated to the Bar of this Court.

 4

 5   Date: May 31, 2019

 6

 7                                     ________________________________________

 8                                     CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
